UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT
                           ____________________

                                  No. 01-60283
                                Summary Calendar
                           ____________________

                       BILLY WAYNE COUCH, SR.; ET AL.,

                                                                Plaintiffs,

                           BILLY WAYNE COUCH, SR.,

                                                      Plaintiff-Appellant,

                                     versus

                SUNSTAR ACCEPTANCE CORPORATION; ET AL.,

                                                                Defendants,

                       SUNSTAR ACCEPTANCE CORPORATION,

                                                       Defendant-Appellee.
____________________________________________________________

             Appeal from the United States District Court
               for the Southern District of Mississippi
                           (3:99-CV-788-LN)
____________________________________________________________
                                August 20, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Billy     Wayne    Couch    appeals   the   partial   summary   judgment

dismissing his credit defamation claim against Sunstar Acceptance

Corporation, his remaining claims having been dismissed without



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
prejudice pending the outcome of this appeal.            Couch contends

summary judgment is inappropriate because he presented evidence

that   Sunstar   reported   false   information   to   credit   reporting

agencies.   The credit reports to which Couch refers, however, do

not support his contention.       They reflect: as of May 1997, there

was a balance due on his “charged off account” with Sunstar; and,

as of that July, after he and Sunstar reached a settlement, the

balance due was zero, with the notation “paid charge off”.

       Accordingly, we agree with the district court’s conclusion

that there is no evidence to support Couch’s contention that

Sunstar   reported   inaccurate     information   to   credit   agencies.

Therefore, essentially for the reasons stated by the district

court, Couch v. Sunstar Acceptance Corp., No. 3:99CV788LN (S.D.

Miss. 27 Nov. 2000) (unpublished), the partial summary judgment is


                                                            AFFIRMED.




                                     2